Citation Nr: 1646013	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969, to include service in the Republic of Vietnam.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  [The Board notes the Veteran's February 2013 statement clarifying the correct spelling of his name.  As such, the correct spelling is used herein.]


FINDINGS OF FACT

1.  Bilateral hearing loss is etiologically related to the acoustic trauma that the Veteran sustained in active service.

2.  Tinnitus is etiologically related to the acoustic trauma that the Veteran sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

When there is an approximate balance of positive and negative evidence on an issue material to a determination, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran believes that he has bilateral hearing loss and tinnitus as a result of acoustic trauma sustained in active service.  He asserts that he was exposed to loud artillery noise while serving in the Republic of Vietnam.  Service personnel records show that his Military Occupational Specialty (MOS) during active service involved heavy construction.  Further review shows that the Veteran did in fact have service in the Republic of Vietnam.  Based on the facts and circumstances of his service, the Board concedes that the Veteran was exposed to noise while on active service.  

Bilateral Hearing Loss

Service treatment records (STRs) show that the Veteran was afforded a pre-induction examination in April 1965 and an induction examination in July 1967.  An audiogram performed at that time revealed that he did not have bilateral hearing loss disability for VA purposes at the time of his induction.  A separation physical examination, of which the date could not be read due to the poor quality of the copy, did not appear to include an audiogram.  Therefore, whether the Veteran's hearing acuity decreased during his active service cannot be determined with any amount of certainty.

In February 2009, the Veteran was afforded a VA audiology evaluation.  At that time, he reported experiencing noise exposure while serving in the Republic of Vietnam.  The Veteran denied occupational or recreational noise exposure after his separation from active service.  Based on audiometric testing, the Veteran was diagnosed with bilateral hearing loss disability.  After examination, the examiner opined that the Veteran's hearing loss is less likely as not related to acoustic trauma from his time in the military.  The examiner's rationale was that the earliest documentation of the Veteran's hearing loss was 39 years after separation from active service.

The Veteran submitted an October 2009 VA audiology note in support of his claim in which the Veteran's treating audiologist opined that it is as likely as not that the Veteran's hearing loss and tinnitus could have been caused by the noise exposure sustained in active service.  

In February 2010, the Veteran was afforded another VA audiology evaluation.  At that time, he reported exposure to artillery noise in Vietnam and denied high level of occupation or recreation noise exposure in civilian life.  Based on audiometric testing, the Veteran was diagnosed with a bilateral hearing loss disability.  After examination, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of noise trauma during active service.  The examiner stated the Veteran's separation audiogram indicated normal hearing bilaterally.  The examiner referenced reports from the institute of medicine that concluded that there was no sufficient scientific basis of delayed onset hearing loss.  

The February 2009 and February 2010 VA opinions regarding the etiology of the Veteran's bilateral hearing loss disability are inadequate for adjudication purposes.  The Board notes that normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Also, the examiners acknowledged the Veteran's lack of post-service noise exposure, yet failed to account for it when forming their opinions.  As the opinions are inadequate, they cannot serve as the basis of a denial of entitlement to service connection for bilateral hearing loss.  

In sum, the Veteran currently has bilateral hearing loss disability for VA purposes.  The Board concedes that the Veteran sustained acoustic trauma while serving in the Republic of Vietnam.  The Veteran has submitted an opinion from a treating VA audiologist opining the Veteran's hearing loss is at least as likely not related to his active service.  

Accordingly, the Board finds that evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Tinnitus

STRs are silent for complaints of, or treatment for, tinnitus.  However, he has reported that he first experienced symptoms of tinnitus while serving in the Republic of Vietnam.  He is competent to report that he first experienced symptoms of tinnitus during active service and that such problems have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  He is also credible in this regard.

As noted above, the Board concedes that the Veteran sustained acoustic trauma while in active service.  During the current appeal, and specifically in February 2009 and February 2010, the Veteran was afforded VA audiology evaluations.  At those times, the examiners indicated the Veteran had reported onset of bilateral tinnitus approximately four to six years prior.  The examiners diagnosed tinnitus.  However, in a March 2013 substantive appeal, the Veteran specifically addressed the examiners' mistake on his alleged tinnitus onset date.  He clarified that his tinnitus began during active service and has worsened since his time in Vietnam.  The Veteran stated that he had indicated to the examiner that the condition had considerably worsened five to six years ago.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinions of record are not competent against the claim in light of the Veteran's clarifications.  The Veteran has competently and credibly asserted a continuity of relevant symptomatology since service.  In addition, he has a current diagnosis of tinnitus.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


